UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


LARRY M. BROWN,                        
               Plaintiff-Appellant,
                 v.
HOUSING AUTHORITY OF CALVERT
COUNTY; SPIKE W. PARRISH,
individually and in his official
capacity as Vice Chairperson of the
Housing Authority of Calvert
County’s Board of Commissioners
and as Acting Executive Director of
the Housing Authority of Calvert
County; JUDITH T. MCMANUS,
individually and in her official
capacity as Chairperson of the
Housing Authority of Calvert              No. 01-2046
County’s Board of Commissioners;
ANIACHI C. BELU-JOHN, Reverand,
individually and in his official
capacity as a member of the
Housing Authority of Calvert
County’s Board of Commissioners;
JOSEPH P. DANAHY, individually and
in his official capacity as a member
of the Housing Authority of Calvert
County’s Board of Commissioners;
PATRICIA A. STARLIPER, individually
and in her official capacity as a
member of the Housing Authority
of Calvert County’s Board of
                                       
2          BROWN v. HOUSING AUTHORITY OF CALVERT COUNTY


Commissioners; THE OFFICE OF THE       
EXECUTIVE DIRECTOR, of the Housing
Authority of Calvert County; DIANE
HERRMAN, individually and in her       
Official Capacity as Supervisor of
Mr. Larry Brown,
               Defendants-Appellees.
                                       
            Appeal from the United States District Court
             for the District of Maryland, at Greenbelt.
               Deborah K. Chasanow, District Judge.
                            (CA-99-2254)

                    Submitted: January 25, 2002

                    Decided: February 7, 2002

    Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

H. Vincent McKnight, Jr., ASHCRAFT & GEREL, L.L.P., Washing-
ton, D.C., for Appellant. Shirlie Norris Lake, R. Scott Krause,
ECCLESTON & WOLF, P.C., Baltimore, Maryland, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
          BROWN v. HOUSING AUTHORITY OF CALVERT COUNTY               3
                             OPINION

PER CURIAM:
   Larry M. Brown appeals from the grant of summary judgment to
the defendants in his civil action in which he alleged racial discrimi-
nation claims against his former employer, the Housing Authority of
Calvert County, supervisor Diane Herrmann, and Housing Authority
Board of Commissioner members Spike Parrish, Judith McManus,
Aniachi Belu-John, Joseph Danahy, Patricia Starliper and Margaret
Reilly. Brown also alleged claims of hostile work environment and
discriminatory discharge arising under 42 U.S.C.A. §§ 1981, 1983
(West Supp. 2001) and the Maryland Constitution.
   The district court dismissed his claims brought under § 1983
because he failed to file a Title VII action within ninety days of
receiving a right-to-sue letter. Brown does not challenge this ruling
on appeal. The district court granted summary judgment in favor of
Appellees on Brown’s claims arising under § 1981. On appeal, Brown
argues the district court erred in granting summary judgment on these
claims.
   We review a grant of summary judgment de novo. Higgins v. E.I.
DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).
Summary judgment is appropriate only if there are no material facts
in dispute and the moving party is entitled to judgment as a matter of
law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986). We view the evidence in the light most favorable to the non-
moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
(1986).
   We have reviewed the parties’ briefs and joint appendix and the
district court’s order and find no reversible error. Accordingly, we
affirm on the reasoning of the district court. See Brown v. Housing
Auth. of Calvert County, No. CA-99-2254 (D. Md. filed July 20,
2001; entered July 23, 2001). We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.
                                                          AFFIRMED